Citation Nr: 1734920	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than June 7, 2010, for the assignment of a 40 percent disability rating for the service-connected status post partial gastrectomy with dumping syndrome, to include as due to clear and unmistakable error (CUE) in a January 1984 rating decision.

2.  Entitlement to an effective date earlier than June 7, 2010, for the assignment of a 10 percent disability rating for the service-connected painful abdominal scar associated with status post partial gastrectomy with dumping syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that granted an increased 40 percent disability rating for the service-connected post partial gastrectomy with dumping syndrome, effective as of June 7, 2010, and granted a separate 10 percent disability rating for an associated painful scar, also effective as of June 7, 2010.

In June 2017, the Veteran testified at a personal hearing in Washington, DC, over which the undersigned Veterans Law Judge presided.  A transcript of that hearing is of record.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

A motion to advance this appeal on the Board's docket has been raised by the Veteran based on financial hardship.  Good cause having been shown, the undersigned is granting the motion and advancing the appeal on the docket on this basis.  38 C.F.R. § 20.900(c).

The issue of an earlier effective date for the assignment of a 40 percent disability rating for the status post partial gastrectomy with dumping syndrome, to include as due to CUE is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the June 2017 Board hearing, prior to the promulgation of a decision, the 
Veteran and his representative indicated that he elected to withdraw the issue of an effective date earlier than June 7, 2010, for the assignment of a 10 percent disability rating for the service-connected painful abdominal scar associated with status post partial gastrectomy with dumping syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the issue of an effective date earlier than June 7, 2010, for the assignment of a 10 percent disability rating for the service-connected painful abdominal scar associated with status post partial gastrectomy with dumping syndrome have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, during the June 2017 Board hearing, the Veteran and his representative indicated that he elected to withdraw the issue of an effective date earlier than June 7, 2010, for the assignment of a 10 percent disability rating for the service-connected painful abdominal scar associated with status post partial gastrectomy with dumping syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the issue of an effective date earlier than June 7, 2010, for the 
assignment of a 10 percent disability rating for the service-connected painful abdominal scar associated with status post partial gastrectomy with dumping syndrome is dismissed.


REMAND

Regarding his service-connected status post partial gastrectomy with dumping syndrome, the Veteran asserted at his June 2017 Board hearing that the effective date of his assigned rating should be retroactive to the date it was originally reduced, rather than the date of the claim on appeal.  In the Board's view, although the claim on appeal has been characterized as a claim for an earlier effective date under 38 C.F.R. § 3.400, it is actually a claim for an earlier effective date is based on CUE in a January 1984 rating decision, where his disability rating was reduced from a 40 percent to 20 percent, effective April 1, 1984.  

In order to prevent prejudice to the Veteran, this CUE claim must be considered before the Board may proceed with adjudication of the claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (prohibiting the adjudication of claims that are inextricably intertwined based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and ask him to provide any additional argument, or evidence, with respect to the issue of CUE in the January 1984 rating decision. 

2.  The AOJ shall afford the Veteran and his representative a reasonable period of time in which to respond, and then adjudicate the matter of whether there was CUE in the January 1984 rating decision that had reduced a 40 percent disability rating to 20 percent, effective as of April 1, 1984, for the service-connected status post partial gastrectomy with dumping syndrome.  A separate rating action must be issued by the AOJ. 

If such a rating action is unfavorable to the Veteran, it will not be in appellate status unless specifically appealed by the Veteran to the Board via a notice of disagreement and, if a statement of the case is issued, a notice to perfect the appeal.   

3.  After completing any additional necessary development, the AOJ shall readjudicate the issue of an earlier effective date on appeal.  If the disposition remains unfavorable, the AOJ must furnish the Veteran and his representative with a Supplemental Statement of the Case and afford each with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


